Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/339,646 filed on 06/04/2021. Claims 1-24 are pending in this communication.

Priority
This application claims priority from PRO 63/034,553 06/04/2020. Priority date has been accepted.

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over BREUER; Marcus et al., Pub. No.: US 2016/0162693 A1 in view of GREENWOOD; Susan, Pat. No.: US 8,571,980 B1.

Regarding Claim 1, BREUER discloses a method executed on a computing device to provide access control to digitally stored information, the method comprising:
causing a … [sender’s interface] of a first user device accessible by an owner of the digitally stored information, wherein the … [sender’s interface] is configured to facilitate entry by the owner of access control data for the digitally stored information {ABSTRACT, Fig. 2 & [0086], “Next, 218, it may be determined if a Cloud storage pool with an associated trust level compatible with the confidentiality rating may be available”. Examiner’s note: ‘trust level compatibility’ and ‘confidentiality rating’ is based on access control data};
allocating, in at least one data storage device in communication with the computing device {Fig. 2 & [0086], “After a check, 220, whether such a Cloud pool is available”},
vault space for storing the digitally stored information in a location remote from the first user device {Fig. 2 & [0079], “a flow diagram of an embodiment of the inventive method for storing data in a shared networked, i.e., Cloud” …  [0087], “In case a Cloud pool may be available, the file may be relayed, 224, to the Cloud storage pool”. Examiner’s note: a cloud storage space is remote to both parties, sender and receiver when requested data};
receiving, and storing in the vault space, the digitally stored information from the first user device {Fig. 2 element 230 & [0087], “The file may be encrypted, 226, by the assigned key vault system. Then, it may be checked whether the file may be encrypted, 228. In case of “yes”, the file may be stored, 230, and a storage success may be reported”};
receiving, from the first user device, the access control data, wherein the access control data includes identifying information of: at least one keyholder, and at least one guardian; associating the at least one key holder and the at least one guardian with the digitally stored information {[0051], “The term “access governor” may denote a system which may control unwanted files access requests to the key vault system components. The access governor may also be noted as “access policy governor” which may also represent a certification authority being able to both create and validate certificates and associated keys” … [0102], “the security layer 612 will establish a secure connection to a key vault system 604 interface”. Examiner’s note: the crypto key is stored in a key vault, the sender has access. The claimed ‘guardian’ function is performed by the ’access governor’, which is CA};
causing a … [receiver’s interface] of a second user device accessible by the at least one keyholder, wherein the … [receiver’s interface’ is configured to facilitate transmission, to the computing device, by the at least one keyholder of an access request to the digitally stored information {Fig. 4 element 402, 410 & [0090], “FIG. 4 shows a flow diagram 400 of an embodiment of a request for a file from the Cloud environment. A request for a new file may be received, 402. It may be checked, 404, whether the requester may be authenticated … In case of ‘yes’, it may be checked, 408, whether the requester may be authorized for this file. In case of ‘yes’, it may be checked, 410, whether the file shall be delivered to an authorized destination”};
receiving, from the second user device, the access request; determining, based at least upon the identifying information, that the at least one key holder is associated with the digitally stored information; in response to determining that the at least one keyholder is associated with the digitally stored information, transmitting, according to at least the identifying information {[0099], “This incoming request will be transparently captured by the security layer 612 which is monitoring the data stream for request streams matching a "file upload" transaction. The security layer may verify that the data stream is being secured using an encrypted transport channel with a trusted certificate. If this is not the case, the transfer will be rejected”} , … ;
causing a … [administrator] to facilitate transmission, to the computing device, by the at least one guardian of an access authorization for the digitally stored information {[0026], “Such a service belongs to Cloud computing in general, which is a model for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, applications, and services)—in particular storage or networked storage—that can be rapidly provisioned and released with minimal management effort or service provider interaction” … [0102], “send a request to have it validated if the client 606 may upload this kind of file according to the access governor's 614 configured policies”. Examiner’s note: the cloud facilitates the transmission of the file to the data requester};
receiving, from the third user device, the access authorization {[0092], “FIG. 5 shows a flow diagram 500 of an embodiment for a transfer request of a file from one Cloud zone to another Cloud zone. If the new transfer request may be received, 502, it may be checked, 504, whether the request may be authorized. In case of “no”, the request may be rejected, 506. In case of “yes”, it may be checked, 508, whether the requester may be authorized. In case of “no”, the request may be rejected, 506. In case of “yes”, a new encryption key may be generated, 510, a copy of the file may be encrypted, 512, with the new encryption key” … [0096]};
determining, based at least upon the identifying information, that the at least one guardian is associated with the digitally stored information {[0051], “The access governor may also be noted as “access policy governor” which may also represent a certification authority being able to both create and validate certificates and associated keys”}; and
in response to determining that the at least one guardian is associated with the digitally stored information, causing the digitally stored information to be transmitted to the second user device {[0092], “with the … encryption key, and the file may be transferred, 514 to the new target destination”}.
BREUER, however, does not explicitly disclose
… first graphical user interface (GUI) to be displayed on a display device …
… second GUI to be displayed on a display device …
… third GUI to be displayed on a display device of the third user device, wherein the third GUI is configured …
… an access request notification to a third user device accessible by the at least one guardian, wherein the access request notification includes at least a portion of the identifying information of the at least one key holder;
In an analogous reference GREENWOOD discloses
… first graphical user interface (GUI) to be displayed on a display device {ABSTRACT & col. 2 lines 6-8, “FIG. 15 shows a graphical user interface for providing additional information by a sender of a money transfer per a request by a receiver of the money transfer”} …
… second GUI to be displayed on a display device {col. 2 lines 16-18, “FIG. 18 shows a graphical user interface for receiving a response from a receiver in association with a pending money transfer”} …
… third GUI to be displayed on a display device of the third user device, wherein the third GUI is configured {col. 12 lines 16-21, “FIG. 23 shows a graphical user interface (GUI) 2300 for reporting information associated with user accounts of a plurality of registered users ... The GUI 2300 may allow an administrator to receive reports associated with money transfers initiated by a plurality of users”} …
… an access request notification to a third user device accessible by the at least one guardian, wherein the access request notification includes at least a portion of the identifying information of the at least one key holder {col. 8 lines 40-47, “If it is determined in operation 610 that the receiver must accept the transfer prior to executing the transfer, then a notification is sent to the receiver requesting such acceptance. Optionally, if the receiver does not accept the transfer within a predetermined amount of time, then the transfer may be cancelled. Note decision 611. Cancellation of the transfer may include sending a notification to the sender regarding such cancellation”};
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify BREUER’s technique of ‘facilitating data storage remotely, uploading and downloading with user authentication & authorization by cryptographic keys that is managed by a third party, such as certification authority (CA)’ for ‘providing a complete graphical user interface for sender, receiver and administrator, using timely notification to alert all participants in the data transaction’, as taught by GREENWOOD, in order to complete a business transaction involving secured data transfer. The motivation is - the technique helps secure the internet for both organizations and users. The main goal of a CA is to verify the authenticity and trustworthiness of a website, domain and organization so users know exactly who they're communicating with online and whether that entity can be trusted with their data and whole process is conducted using graphical user interfaces to avoid transaction errors and making the transaction visible with transparency.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 3, BREUER as modified by GREENWOOD discloses all the features of claim 1. The combination further discloses
allocating, in the at least one data storage device, memory space separate from the vault space for storing the access control data {BREUER: [0139], “The storage sub-system 700 comprises a Cloud storage including the security layer 612 which is physically separated from a key vault system 604. The Cloud storage comprises Cloud zones, wherein each of the Cloud zones has an assigned trust level”}.

Regarding claim 9, claim 9 is claim to a non-transitory computer readable storage medium using the method of claim 1. Therefore, claim 9 is rejected for the reasons set forth for claim 1.

Regarding claim 11, claim 11 is a dependent claim of claim 9, claim 11 is claim to non-transitory computer readable storage medium using the method of claim 3. Therefore, claim 11 is rejected for the reasons set forth for claim 3.

Regarding claim 17, claim 17 is claim to a system using the method of claim 1. Therefore, claim 17 is rejected for the reasons set forth for claim 1.

Regarding claim 19, claim 19 is a dependent claim of claim 17, claim 19 is claim to system using the method of claim 3. Therefore, claim 19 is rejected for the reasons set forth for claim 3.

Claims 4, 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over BREUER; Marcus et al., Pub. No.: US 2016/0162693 A1 in view of GREENWOOD; Susan, Pat. No.: US 8,571,980 B1 and further in view of OBERHAUSER; Alex et al. Pub. No.: US 2021/0218720 A1.

Regarding Claim 4, BREUER as modified by GREENWOOD discloses all the features of claim 1. However, the combination does not disclose
wherein the at least one guardian includes a plurality of guardians, each guardian of the plurality of guardians having unique identifying information, wherein the access control data further includes a required number of the plurality of guardians from whom access authorizations must be received, and wherein the method further comprises:
determining that access authorizations are received from the required number of the plurality of guardians; and
causing the digitally stored information to be transmitted to the second user device further in response to determining that access authorizations are received from the required number of the plurality guardians.
In an analogous reference OBERHAUSER discloses
 wherein the at least one guardian includes a plurality of guardians, each guardian of the plurality of guardians having unique identifying information {[0092]}, wherein the access control data further includes a required number of the plurality of guardians from whom access authorizations must be received {ABSTRACT, [0190] as below}, and wherein the method further comprises:
determining that access authorizations are received from the required number of the plurality of guardians {[0150] … [0190], “program logic (e.g., a smart contract) associated with a digital asset may check that at least a threshold number of custodians have signed”}; and
causing the digitally stored information to be transmitted to the second user device further in response to determining that access authorizations are received from the required number of the plurality guardians {[0150], “there may be M−1 custodial key services, while an owner of the digital asset may hold one of the M keys. If the threshold N is set to be M (i.e., N=M), authorization by the owner, as well as all of the M−1 custodial key services, may be needed to effectuate a transfer” … [0190], “The program logic may check such an attribute value against an attribute attestation stored in a distributed ledger (e.g., in an appropriate smart contract), and may release the digital asset only if none of the one or more applicable transfer restrictions is violated. In this manner, enforcement of transfer restrictions may take place inside a trust layer”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to further modify BREUER’s technique as modified by GREENWOOD of ‘facilitating data storage remotely, uploading and downloading with user authentication & authorization by cryptographic keys that is managed by a third party, such as certification authority (CA)’ for providing a complete graphical user interface for sender, receiver and administrator, using timely notification to alert all participants in the data transaction’ for ‘setting up a threshold number of custodian requirement of a transaction authorization’ by OBERHAUSER, in order to complete a business transaction involving secured data transfer. The motivation is to overcome a single custodian compromise and set up a process of transaction authorization level of importance.

Regarding claim 12, claim 12 is a dependent claim of claim 9, claim 12 is claim to non-transitory computer readable storage medium using the method of claim 4. Therefore, claim 12 is rejected for the reasons set forth for claim 4.

Regarding claim 20, claim 20 is a dependent claim of claim 17, claim 20 is claim to system using the method of claim 4. Therefore, claim 20 is rejected for the reasons set forth for claim 4.

Allowable subject matter
Claims 2, 5 & 7 (similar limitations of claim 5) will be allowable if written in independent form with base method claim 1; claims 10, 13 & 15 (similar limitations a claim 13) will be allowable if written in independent form with base non-transitory computer readable storage medium claim 9; claim 18, 21 & 23 (similar limitations of claim 21) will be allowable if written in independent form with base system claim 17. Therefore, claims 2, 5-8, 10, 13-16, 18 & 21-24 are objected. 
The dependent claims which further limit claims 1, 9 and 17 also are allowable by virtue of their dependency. 
Reasons of allowance: what is missing from the prior arts is a technique requiring a  first user device not accessible by the at least one keyholder, and not accessible by the at least one guardian (from claim 2) and in response to receiving the download request, causing the local encryption application to be transmitted to the first user device; prior to receiving, and storing in the vault space, the digitally stored information from the first user device, causing the digitally stored information to be encrypted using a number of encryption keys equal to a number of the plurality of guardians, wherein each of the number of encryption keys are required to decrypt the encrypted digitally stored information (from claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491